Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Shyam S. Mahajan, M.D., DATE: November 20, 1995
Petitioner,

Docket No. C-95-057
Decision No. CR402

-v-

The Inspector General.

DECISION

I. BACKGROUND

The action was brought by the Petitioner, Shyam S.
Mahajan, M.D., to contest the reasonableness of the 10-
year exclusion period imposed and directed by the
Inspector General (1.G.) pursuant to section 1128(a) (1)
of the Social Security Act (Act). Petitioner admits that
he was convicted of criminal offenses related to the
delivery of an item or service under a State health care
program. Amended Order and Schedule for Filing Briefs
and Documentary Evidence (Amended Order), dated April 25,
1995. Petitioner admits also that his convictions
subject him to the mandatory provisions of the Act, which
require the I.G. to impose and direct Petitioner's
exclusion from participation in the Medicare and
Medicaid! programs for a period of not less than five
years. Act, sections 1128(a)(1) and (c)(3)(B). However,
according to the I.G.'s notice of exclusion (Notice), the
I.G. decided to add another five years to the minimum
exclusion period specified by the Act because she
determined that certain circumstances surrounding
Petitioner's conviction were significant. Notice at 1,
2.

' I use "Medicaid" as an abbreviation for all the
State health care programs identified in section 1128(h)
of the Act.
2

During the prehearing conference held on April 25, 1995,
the parties agreed to waive an in-person hearing and to
submit the case for decision based on a written record.
Amended Order at 1, 2.7 Both parties have filed motions
and supporting evidence in accordance with my scheduling
orders.

I have reviewed and admitted all the exhibits submitted
by the parties, with the exception of Petitioner's
proposed exhibits 3, 4, 5, 8, and 9, which I find to be
immaterial for the reasons detailed below.‘ Based on the
record before me, I conclude that the exclusion of 10
years imposed and directed by the I.G. is excessive and
that Petitioner's exclusion should be reduced to five
years.

II. ISSUE

The only issue in this case is whether the I.G. has
imposed and directed a period of exclusion (10 years)
that is reasonable in length.

III. RULINGS ON THE ADMISSION OF PETITIONER'S PROPOSED
EXHIBITS

In his brief, Petitioner cited decisions issued by
administrative law judges holding that the aggravating

2? Paragraph 6 of the Amended Order summarizes
summary judgment standards, which do not apply to the
motions filed by the parties.

3 Along with a motion, the I.G. filed a Brief in
Support of Motion for Disposition on the Written Record
(I1.G. Br.), a Reply Brief (I.G. Reply), a Supplemental
Brief (I.G. Supp. Br.), nine proposed exhibits, and a
proposed Statement of Material Facts and Conclusions of
Law (I.G. Prop. Facts).

Petitioner filed a Brief in Response to the I.G.'s Motion
for Disposition on the Written Record (P. Br.), a
Supplemental Brief (P. Supp. Br.), 11 proposed exhibits,
and a proposed Statement of Material Facts and Conclusion
of Law (P. Prop. Facts).

4 Each of the admitted exhibits from the I.G.
will be referenced as "I.G. Ex. (number) at (page)," and
each of the admitted exhibits from Petitioner will be
referenced as "P. Ex. (number) at (page)."
3

and mitigating factors in 42 C.F.R. § 1001.102 are not
binding at the hearing level. P. Br. at 3 - 6.
Therefore, he offered various proposed exhibits to show
that he had no financial incentive to defraud the
Medicare and Medicaid programs, that he is a highly
skilled physician, and that he is remorseful for his
crimes.

The I.G. correctly points out that, after the
adjudication of those cases cited by Petitioner, the
Department of Health and Human Services (DHHS) issued
clarifying regulations on January 22, 1993, stating that
the criteria contained in 42 C.F.R. § 1001.102 are
binding upon administrative law judges. I.G. Reply at 1,
2; 42 C.F.R. § 1001.1(b). On this basis, the I.G.
objects to the admission of Petitioner's proposed
exhibits 2, 4, 5, 8, 9, and 11. I.G. Reply at 4. In
addition, the I.G. objects to the admission of
Petitioner's proposed exhibit 1 "to the extent it seeks
to collaterally attack his conviction." I.G. Reply at 4.

A. I find inadmissible Petitioner's proposed
exhibits 3, 4, 5, 8, and 9.

I rule the following proposed exhibits inadmissible
pursuant to 42 C.F.R. § 1005.17(c) because (1) they are
offered to support propositions which, even if true, I am
precluded by the regulations from considering as a
mitigating factor, and (2) they do not serve to rebut the
I.G.'s evidence on the three aggravating factors she has
asserted:

Petitioner's proposed exhibit 3: This
document lists the monetary amounts paid
by the Pennsylvania Department of Welfare
to Petitioner for professional services
during the years 1983 to 1992.

Petitioner offers these documents to show
that his income from Medicaid represented
only a small portion of his practice,
and, therefore, he had no financial
incentive to defraud the program. P. Br.
at 5.

Petitioner's proposed exhibits 4 and 5:
These are letters of support and
commendations from members of the
community, written after Petitioner
pleaded nolo contendere to charges in
State court. See P. Prop. Facts at 3.
Petitioner offers these documents to show
that his contributions of time, skill,

4

and financial support to his community
have been a hallmark of his practice. P.
Br. at 5.

Petitioner's proposed exhibit 8: This
proposed exhibit consists of letters of
recommendation and rating forms prepared
by physicians who support Petitioner's
application for a medical license in the
State of North Carolina. Petitioner
offers these documents to show that he
has consistently provided high quality
care to his patients for over two
decades, which he believes reflects well
on his character and trustworthiness. P.
Br. at 7.

Petitioner's proposed exhibit 9: This
proposed exhibit consists of letters and
completed forms from the International
Society for Krishna Consciousness,
stating that Petitioner performed
approximately 600 hours of volunteer
service from July 1, 1994 to June 13,
1995. Petitioner offers these documents
to show that he is remorseful because he
has so promptly completed the hours of
community service to which he had been
sentenced. P. Br. at 7.

B. The I.G.'s objections are overruled as to
Petitioner's proposed exhibits 1, 2, and 11.

I overrule the I.G.'s objections to the following
proposed exhibits and admit them into evidence:

Petitioner's proposed exhibit 1: This
document consists of Petitioner's
affidavit, in which he recounts his
version of the facts that resulted in his
convictions. I admit the document
because the information is useful for
background purposes. However, I give no
weight to Petitioner's statements which
endeavor to exculpate himself for the
commission of the underlying offenses.
See 42 C.F.R. § 1001.2007(d).

I admit Petitioner's proposed exhibit 1
also because it contains information
relevant to the I.G.'s use of two
aggravating factors. Asserting the
5

aggravating factors at 42 C.F.R. §§
1001.102(b)(2) and (5), the I.G. contends
that Petitioner's "drug convictions are
‘similar acts' to the criminal acts
underlying his program-related
conviction" (I.G. Br. at 7) and his
committing "drug crimes" during the
period preceding his program-related
offenses constitutes a prior criminal
sanction record (I.G. Br. at 10).

Petitioner's proposed exhibit 2: This is
a two-page document generated by the
National Practitioner Data Bank.
According to Petitioner, it shows that,
for two decades prior to the convictions
in issue, Petitioner had not been
convicted of any criminal offense, had
not been involved in any civil litigation
relating to his medical practice, and had
not been sanctioned by any government
funded health care program. P. Br. at 4.
This exhibit is admitted because it is
relevant to Petitioner's defense against
the I.G.'s contention that he has a prior
criminal sanction record within the
meaning of 42 C.F.R. § 1001.102(b) (5).

Petitioner's proposed exhibit 11: This
is an executed Memorandum of

Understanding between Petitioner and the
Drug Enforcement Administration.
Petitioner relies upon this document to
argue that the 10-year exclusion imposed
and directed by the I.G. is excessive, as
shown by the Drug Enforcement Agency's
decision to impose only a five-year
probationary period against Petitioner.
P. Br. at 9, Because the I.G. makes
arguments for lengthening the exclusion
based on Petitioner's convictions on
drug-related offenses, and because the
regulations do not specify the amount of
time that should be associated with each
aggravating or mitigating factor, I find
Petitioner's proposed exhibit 11 to be
relevant. I have therefore admitted it
into evidence.

The remaining proposed exhibits offered by the parties
were not subject to objections. I find all the remaining
6

proposed exhibits to be relevant and have admitted them
into evidence.

Iv. FINDINGS OF FACT AND CONCLUSIONS OF LAW

In deciding to modify the exclusion to a period of five
years, I make the following Findings of Fact and
Conclusions of Law (FFCL). Where appropriate, I have
noted after the FFCL those pages in this Decision where I
discuss the FFCL in greater detail:

1. Petitioner is a physician, licensed to practice
medicine in the State of Pennsylvania. P. Ex. 1.

2. Petitioner pled nolo contendere and was convicted in
the Court of Common Pleas, Monroe County, Pennsylvania,
to two counts of Theft by Deception. I.G. Ex. 7 at 1;
I.G Ex. 9 at l.

3. Also, Petitioner pled nolo contendere and was
convicted in the Court of Common Pleas, Monroe County,
Pennsylvania, of five additional counts relating to the
sale or dispensing of drugs -- i.e., drug-related
offenses or convictions ~- which consisted of two counts
of "Violation of the Medical Practice Act," two counts of
"Refusal or Failure to Keep, Mark or Furnish Records,"
and one count of "Criminal Attempt to Sell Sample Drugs."
I. G. Exs. 2 - 8.

4. On July 5, 1994, the court sentenced Petitioner to
five years of probation; a fine $24,000; 600 hours of
community service; and ordered him to pay $500 in
restitution and the costs of his prosecution. I.G. Ex.
8.

5. Petitioner has admitted that he was convicted of
criminal offenses related to the delivery of an item or
service under a State health care program. Amended
Order; P. Br. at 1, 2.

6. Petitioner admits also that his convictions subject
him to the mandatory provisions of the Act, which require
the I.G. to exclude him from participation in the
Medicare and Medicaid programs for a period of not less
than five years, pursuant to sections 1128(a)(1) and

(c) (3) (B) of the Act. Amended Order; P. Br. at 1, 2.

7. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under the
Medicaid program, within the meaning of section
1128(i)(3) of the Act.
7

8. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under the
Medicaid program, within the meaning of section
1128(a)(1) of the Act. FFCL 4; see FFCL 1 - 3, 5 - 7.

9. The Secretary of DHHS (Secretary) is required to
exclude for a period of at least five years any
individual or entity convicted of a criminal offense
related to the delivery of an item or service under the
Medicare or Medicaid program. Act, sections 1128(a) (1)
and (c)(3)(B); 48 Fed. Reg. 21,662 (1983).

10. The regulation codified at 42 C.F.R. § 1001.102
contains the only aggravating and mitigating factors
which may be used in determining whether an exclusion
based on a program-related conviction should be
lengthened to a period of more than five years, or
whether it should be reduced to period of not less than
five years. 42 C.F.R. §§ 1001.1, 1001.102.

11. The period of exclusion may be lengthened if the
acts that resulted in the conviction, or similar acts,
were committed over a period of one year or more. 42
C.F.R. § 1001.102(b) (2).

12. The two program-related offenses for which
Petitioner was convicted took place from September 11,
1988 to January 6, 1992. I1.G. Exs. 1, 7, 8.

13. Under 42 C.F.R. § 1001.102(b)(2), the I.G. has
proved only the existence of an aggravating factor based
on Petitioner's commission of his program-related
offenses for the period from September 11, 1988 to
January 6, 1992. Pages 8 to 10.

14. The I.G. has failed to prove that Petitioner's drug-
related offenses are "similar acts" within the meaning of
42 C.F.R. § 1001.102(b)(2). Pages 10 to 11.

15. The period of exclusion may be lengthened if the
acts that resulted in the conviction had a significant
adverse financial impact on one or more program
beneficiaries or other individuals. 42 C.F.R. §
1001.102(b) (3).

16. The I.G. has failed to prove the existence of the
aggravating factor set forth at 42 C.F.R. §
1001.102(b)(3). Pages 11 to 14.

17. The period of exclusion may be increased if the
convicted individual has a prior criminal, civil, or
8

administrative sanction record. 42 C.F.R. §
1001.102(b) (5).

18. The I.G. has failed to prove the existence of the
aggravating factor set forth at 42 C.F.R. §
1001.102(b) (5). Pages 14 to 19.

19. If an exclusion under section 1128(a)(1) of the Act
has been increased due to the existence of an aggravating
factor, the period of exclusion may be reduced to a
period not less than five years if the excluded
individual was convicted of three or fewer misdemeanor
offenses, and the entire amount of financial loss to the
Medicare or Medicaid programs caused by the acts that
resulted in the conviction, and similar acts, is less
than $1500. 42 C.F.R. § 1001.102(c) (1).

20. Under the facts of this case and the nature of the
aggravating factor proven by the I.G., Petitioner has
proven the mitigating factor described at 42 C.F.R. §
1001.102(c)(1). Pages 19 to 22.

21. The I.G. has the burden of proving the
reasonableness of the 10-year exclusion period by a
preponderance of the evidence. Amended Order; 42 C.F.R.
§ 1001.2007(c).

22. The I.G. has failed to show by a preponderance of
the evidence that any period of exclusion in excess of
five years is reasonable. Pages 22 to 24.

23. An exclusion period of five years is reasonable in
this case. Pages 22 to 24.

Vv. DISCUSSION

A. The I.G. has proven the aggravating factor at
42 C.F.R. § 1001.102(b) (2), in that the criminal
acts that resulted in Petitioner's program-
related convictions were committed from September
11, 1988 to January 6, 1992.

The regulation states that the following factor may be
considered aggravating and a basis for lengthening the
five-year exclusion required by law:

(t]he acts that resulted in the
conviction, or similar acts, were
committed over a period of one year or
more... .
42 C.F.R. § 1001.102(b) (2).
1. Analysis of the time period

during which Petitioner committed

his program-related offenses

As a result of his pleas of nolo contendere, Petitioner
was convicted of offenses related to the Medicaid
program. I.G. Exs. 8, 9. The two counts of Medicaid-
related offenses to which he pled are:

COUNT 4: [o]n or about September 11, 1988
through December 21, 1991, the Defendant
[Petitioner], . . . on at least one of the
occasions set forth in Exhibit A [I.G. Ex. 1 at 6
~ 8] attached hereto, as a part of a continuing
scheme to defraud, did knowingly and
intentionally obtain the property of other
persons, by representing to his Medical
Assistance [Medicaid] patients that he was
entitled to a $2.00 co-payment when, in fact,
Department of Public Welfare Regulation . .

does not require co-payment for Medical
Assistance recipients under the age of 18 years.

COUNT 5: [o]n or about September 19,
1988 through January 6, 1992, the
Defendant [Petitioner], . . . on at least
one of the occasions set forth in Exhibit
B [I.G. Ex. 1 at 9 - 18] attached hereto,
as part of a continuing scheme to
defraud, did knowingly and intentionally
obtain the property of other persons,
namely his Medical Assistance [Medicaid]
patients, by deception1266kbpresenting to
his Medical Assistance patients that they
were required to make a $2.00 co-payment
for services rendered by Mahajan under
the Medical Assistance Program when, in
fact, Mahajan was only entitled to a
$1.00 co-payment under Medical Assistance
Regulation . . . when the service
provided was an office visit. ...

I.. Ex. 1 at 3, 4, 6 - 18. The court's sentencing order
describes the two offenses as "Theft by Deception." I.G.
Ex. 8.

The foregoing evidence makes the aggravating factor at 42
C.F.R. § 1001.102(b) (2) applicable. The two continuing
schemes to defraud Medicaid patients that resulted in
Petitioner's convictions under Counts 4 and 5 of the
10

Information took place over a period of nearly three and
one-half years -- i.e., from September 11, 1988 to
January 6, 1992.

2. Analysis rejecting the
additional period of one month
asserted by the I.G. based on
“similar acts"

The I.G. argues that the period under 42 C.F.R. §
1001.102(b) (2) covers an additional month because "(t]he
criminal acts underlying Petitioner's drug convictions
are ‘similar acts' to the criminal acts underlying his
program-related conviction." I.G. Br. at 7. The I.G.
contends that, after Petitioner had stopped engaging in
his program-related offenses, he continued to engage in
criminal drug conduct for an additional period of one
month (February 1992). Id.. The I.G. argues that the
aggravating factor listed at 42 C.F.R. § 1001.102(b) (2)
covers the total period of time during which Petitioner
committed his program-related offenses and his drug-
related offenses ~- September 11, 1988 to February 1992.
I.G. Br. at 7, 8; see I.G. Exs. 4, 5, 6.

I find that there is not an adequate basis in the record
for concluding that Petitioner's drug-related offenses
are similar to his schemes for collecting excess co-
payments from his Medicaid patients. The court that
accepted his pleas and imposed sentence on him described
his Medicaid-related offenses as two counts of "Theft by
Deception" and his drug-related offenses as "Violation of
the Medical Practice Act" (two counts), "Refusal or
Failure to Keep, Make or Furnish Records" (two counts),
and "Criminal Attempt to Sell Sample Drugs." I.G. Ex. 8.

$ Petitioner was convicted on two counts of
"Violation of the Medical Practice Act" in having
dispensed prescription drugs to two patients without the
use of a safety closure package. I1.G. Exs. 2, 6.

There is a discrepancy in the court's nolo contendere
plea order and sentencing order in that the former order
states Petitioner pled to Count 1 of Information 687
("Dispensing of Drugs without Proper Label"), whereas the
latter order states that Petitioner pled to Count 2 of
Information 687 ("Violation of the Medical Practice
Act"). I.G. Exs. 7, 8, and 9. I agree with the I.G.
that the sentencing order contains the correct
information with respect to Petitioner's plea under
Information 687. I.G. Br. at 5, n.1 (citing also I.G.
Exs. 8, 9).
11

The elements of Petitioner's drug-related offenses are
not similar to those in the two counts of "Theft by
Deception." I.G. Exs. 1 - 6. For example, in the drug-
related charges, there was no allegation of intentional
misrepresentation, fraud, deception, or unjust
enrichment. There is no evidence that the patients
identified in the drug-related counts were beneficiaries
or recipients of Medicare or Medicaid, or that either
program was involved. See, e.g., I.G. Ex. 1 at 6 - 18;
I.G. Exs. 2, 4. The partial overlap of time during which
Petitioner committed drug-related offenses and program-
related offenses does not make the two types of offenses
similar in nature.

Accordingly, I conclude that the I.G. has succeeded in
proving the applicability of the aggravating factor at 42
C.F.R. §1001.102(b) (2) based only on Petitioner's schemes
to overcharge Medicaid copayments from September 11, 1988
to January 6, 1992.

B. Under 42 C.F.R. § 1001.102(b) (3), the I.G.
has failed to prove her allegation that
Petitioner's program-related offenses had a
significant adverse financial impact on program
beneficiaries or other individuals which would
justify lengthening the period of exclusion.

The regulation states that the following factor may be
considered aggravating and a basis for increasing the
five-year exclusion required by law:

{t]he acts that resulted in the
conviction, or similar acts, hada
significant adverse physical, mental or
financial impact on one or more program
beneficiaries or other individuals. .. .

42 C.F.R. § 1001.102(b) (3).

1. Analysis rejecting the I.G.'s
arguments and supporting evidence
on the allegation that
Petitioner's offenses had
significant adverse financial
impact _on Medicaid recipients

The I.G. argues that Petitioner illegally required a co-
payment of $2.00 from each of the more than 40 Medicaid
patients under the age of 18 identified on the list
12

incorporated by Count 4,° and the I.G. maintains that
Petitioner repeatedly overcharged by $1.00 the copayment
due from many of the Medicaid patients identified on the
list incorporated by Count 5.7 I.G. Br. at 8, 9.
According to the I.G., one Medicaid patient identified by
Count 5 was overcharged by $1.00 on 17 different
occasions. I1.G. Br. at 9. The I.G. reasons that,
because Petitioner continuously charged such amounts to a
group of individuals with very low income, he caused them
significant financial harm within the meaning of the
aggravating factor at 42 C.F.R. § 1001.102(b)(3). I.G.
Br. at 9. The I.G. does not argue that any asserted
"similar act" caused significant adverse financial impact
within the meaning of 42 C.F.R. § 1001.102(b) (3).

I do not find the aggravating factor cited by the I.G. at
42 C.F.R. § 1001.102(b)(3) applicable in this case. The
actual language of the charges to which Petitioner pled
nolo contendere and for which he was convicted does not
establish the extent of the financial impact alleged by
the I.G.. As discussed already, the evidence establishes
that, for nearly three and one-half years, Petitioner
participated in two criminal schemes to defraud Medicaid
recipients. However, the charges themselves allege only
that "on at least one of the occasions set forth" in each
of the two lists appended to Counts 4 and 5, Petitioner
obtained an excessive copayment amount as part of each
scheme. I.G. Ex. 1 at 3 - 4. When Petitioner pled nolo
contendere to Counts 4 and 5, he did not identify which
of the patients listed on the attachments he had
overcharged the copayment. I.G. Exs. 7 - 9. Nor did
Petitioner volunteer that he had charged and obtained an
excessive copayment on more than the single occasion
charged in each count. Id.. Therefore, the totality of
the evidence proves only that, on at least one
unspecified occasion, one unspecified Medicaid patient
under the age of 18 paid $2.00 unnecessarily, and, on at
least one unspecified occasion, one unspecified Medicaid

6 This list appears as Exhibit A to Information
No. 558. I.G. Ex. 1 at 6 - 8. The I.G. refers to this
list in her brief as Exhibit A.

7 This list appears as Exhibit B to Information
No. 558. I.G. Ex. 1 at 9 - 18. The I.G. refers to this
list in her brief as Exhibit B.
13

patient over the age of 18 paid $1.00 unnecessarily.*
I.G. Ex. 1 at 3 - 4; I.G. Exs. 7 - 9.

Contrary to the arguments in the I.G.'s brief, I decline
to draw the general inference of severe financial impact
based on the probable low-income levels of Medicaid
recipients. I believe the regulations require a case-by-
case approach, based on the evidence in the record. When
DHHS was issuing the final regulations containing the
relevant aggravating factors, it addressed the public's
concern that circumstances such as "significant impact on
the programs or individuals" may exist in every case and
could be used by the I.G. to increase the exclusion
period routinely. 57 Fed. Reg. 3315 (1992). DHHS stated
that, "({oJur experience has shown that none of the
aggravating factors included in these final regulations
are present in every case{;}" and an aggravating factor
is one that "does not automatically exist in every case.
+ . ." Id.. DHHS emphasized also that, for a factor to
be considered as aggravating, the impact on programs or
individuals must be more than minimal -- "that is, it
must have been significant." Id..

Based on these considerations, I do not find it
appropriate to adopt the generalization suggested by the
I.G. -- that, because Petitioner's fraudulent schemes
involved only Medicaid recipients (who presumably have
low-income levels), therefore, any and all of the
individuals who might have been victimized by Petitioner
would necessarily have suffered significant adverse
financial detriment when one or more individuals, on any
or all of the days alleged in Counts 4 and 5, paid

8 The lists appended to Counts 4 and 5 are not
fully consistent with the allegations stated in those
Counts that Petitioner illegally received the copayment
amount of $2.00 from Medicaid recipients under the age of
18 and that Petitioner illegally received an excess co-
payment amount of $1.00 from Medicaid patients over the
age of 18. I.G. Ex. 1. Part of the list corresponding
to Count 4 seeks to show that Petitioner received only
$1.00 from certain program recipients under 18 years of
age. I.G. Ex. 1 at 6, 7. Similarly, the list
corresponding to Count 5 seeks to show that, in one
instance, Petitioner collected only $.50 in excess co-
payment from a patient over the age of 18. I.G. Ex. 1 at
10. Solely for the sake of convenience, I have been
discussing the overcharge received by Petitioner from any
Medicaid patient listed for Count 4 as $2.00 and the
overcharge received by Petitioner from any Medicaid
patient listed for Count 5 as $1.00.
14

Petitioner either $1.00 or $2.00 in excess of what the
law permitted.

2. Analysis of the order of
restitution contained in the
I.G.'s evidence

The I.G.'s briefs do not contain arguments based on the
fact that the sentencing order submitted by the I.G.
shows that the court directed Petitioner to pay a fine of
$2500 for each of his program-related convictions and, in
addition, to pay restitution in the amount of $500 under
Count 4 (the program-related conviction involving
Medicaid patients under the age of 18). See I.G. Ex. 8.
I agree with the I.G.'s apparent concession that the
foregoing facts do not establish the applicability of 42
C.F.R. § 1001.102(b)(3). The fines were imposed pursuant
to State laws, and the court did not direct Petitioner to
make the fines payable to individuals. I.G. Ex. 8.
Therefore, the fines that Petitioner was ordered to pay
do not evidence any financial hardship any individual may
have suffered.

Petitioner's obligation to pay restitution in the amount
of $500 under Count 4, in the absence of any other
evidence such as instructions by the court to make the
amount payable to individual Medicaid patients either
directly or through the State, is also not sufficient for
proving that Petitioner's deeds caused a significant
financial impact on one or more program beneficiaries or
other individuals. See 42 C.F.R. § 1001.102(b) (3).
Additionally, the $500 in restitution Petitioner must pay
under Count 4 far exceeds the total amount he might have
overcharged his Medicaid patients, even if he had pled
guilty to all the incidents alleged on the list attached
to Count 4. I.G. Ex. 1 at 6 - 8. Therefore, the
sentencing order which directed Petitioner to pay
restitution of $500 does not prove that one or more
individuals have suffered significant adverse financial
impact within the meaning of 42 C.F.R. § 1001.102(b) (3).

Cc. Under 42 C.F.R. § 1001.102(b) (5), the 1.G.
has failed to prove her allegation that
Petitioner had a prior criminal, civil, or
administrative sanction record which would
justify lengthening the period of exclusion.

The regulation states that the following factor may be
considered aggravating and a basis for lengthening the
period of exclusion:
15

{tjhe convicted individual or entity has
a prior criminal, civil or administrative
sanction record. ...

42 C.F.R. § 1001.102(b) (5).

In her Notice, the I.G. did not cite the foregoing factor
in explaining her reasons for imposing and directing a
10-year exclusion. However, the I.G. did state in the
Notice that she considered the following evidence:

{c]Jourt documents indicate that you were
also convicted of violating the Medical
Practice Act by dispensing prescription
drugs in non-conforming packages; that
you criminally attempted to sale [sic]
drug samples by repackaging drugs
originally marked "Sample" or other
similar inscription; and that you failed
to keep records, for two years, [{of]
controlled substances that you
administered, dispensed, distributed,
purchased or sold.

The I.G.'s briefs attempt to link the foregoing facts to
the aggravating factor listed in 42 C.F.R. §
1001.102(b) (5). I.G. Br. at 10; I.G. Supp. Br. at 3 - 6.

1. Analysis rejecting the I.G.'s
arguments under section 1128(b) (3)
of the Act based on the health
risks allegedly created by
Petitioner's drug-related offenses

The I.G. asserts the applicability of 42 C.F.R. §
1001.102(b) (5) by contending that the I.G. would be
justified in imposing an exclusion under section
1128(b)(3) of the Act® on the basis of Petitioner's drug-

%° Section 1128(b) (3) provides in relevant parts:

(b) PERMISSIVE EXCLUSION. -- The
Secretary may exclude the following
individuals...

(3) CONVICTION RELATING TO CONTROLLED
SUBSTANCE. -- Any individual . . . that
has been convicted . . . of a criminal
offense relating to the unlawful
manufacture, distribution, prescription,
16

related convictions. I.G. Br. at 9. According to the
I.G., patients were subjected to a risk of physical harm
by Petitioner's sale of sample drugs, dispensing of drugs
in an improper container, and failing to keep required
records of dispensed drugs. I.G. Br. at 6, 10. The I.G.
reasons that, because Petitioner's drug-related crimes
bear directly upon Petitioner's treatment of patients,
and one of the primary goals of the exclusion statute is
to prevent harm to patients, it follows that Petitioner's
criminal drug convictions should be given effect in this
forum. I.G. Supp. Br. at 5.

I find the I.G.'s foregoing arguments immaterial and
premature regarding the I.G.'s discretion to impose an
exclusion under section 1128(b)(3) of the Act. According
to the Notice, the I.G. did not in fact use section
1128(b)(3) as a basis for excluding Petitioner in this
case. The absence of the required antecedent notice of
proposal to exclude and opportunity for Petitioner to
respond suggests that the I.G. has not yet considered the
imposition of a permissive exclusion under section
1128(b)(3) of the Act. See 42 C.F.R. § 1001.2001. The
I.G.'s failure to exercise her discretion under section
1128(b) of the Act is not reviewable or remediable by me.
42 C.F.R. § 1005.4(c) (5).

I find that the I.G.'s arguments on the health risks
allegedly created by Petitioner's drug-related offenses
are also immaterial. There is no indication that the
acts underlying the section 1128(a)(1) exclusion -- i.e.,
Petitioner's schemes for charging and collecting excess
Medicaid copayments -- have placed Medicaid patients at
physical risk. Moreover, whether or not Petitioner's
program-related offenses have caused health risks, the
aggravating factor at 42 C.F.R. § 1001.102(b) (5) is not
applicable unless there is a prior sanction record. Even
though the Act is intended to protect the health of
program beneficiaries and recipients, health risks to
individuals do not serve as a substitute for a prior
sanction record under 42 C.F.R. § 1001.102(b) (5).

2. Analysis rejecting the I.G.'s
arguments on the existence of a
prior criminal sanction record

The I.G. argues that a prior criminal sanction record
exists because Petitioner's criminal drug conduct
occurred over an eight-month period -- June 4, 1991 to
February 7, 1992 -- which “overlapped and extended" the

or dispensing of a controlled substance.
17

period during which Petitioner was engaged in his schemes
to defraud Medicaid patients -- September 11, 1988 until
January 6, 1992. I.G. Br. at 9. Based on the asserted
overlap and extension, the I.G. concludes, "[t]herefore,
some of the criminal drug conduct occurred prior to some
of Petitioner's program-related criminal acts." I.G. Br.
at 9, 10; I.G. Prop. Facts at 4 (# 24 and # 25).

However, the I.G.'s supplemental brief poses a
hypothetical set of facts to suggest the existence of a
“prior criminal record":

- + . in this case, had Petitioner been
convicted of the five drug misdemeanors a
year before his conviction of the
program-related crimes which triggered
his exclusion, the cited aggravating
factor [42 C.F.R. § 1001.102(b) (5)} would
have authorized the I.G. to consider the
prior drug conviction and increase the
exclusion length as appropriate.

I.G. Supp. Br. at 3, 4; see also I.G. Supp. Br. at 5."

I find that the requirement of 42 C.F.R. § 1001.102(b) (5)
that "(t]he convicted individual . . . has a prior
criminal . . . sanction record" has not been satisfied by
the I.G.'s arguments or the evidence. I will address
each of the I.G.'s contentions.

First, as correctly pointed out by Petitioner, the I1.G.
is attempting to use the timing of Petitioner's conduct
as a prior criminal sanction record. P. Br. at 8.
Petitioner objected to the I.G.'s approach, noting that
the I.G. has not cited any authority in support. Id..
The I.G. has not responded with any authorities or
arguments on why she considers the timing of Petitioner's
conduct sufficient to satisfy the regulation's
requirement for a prior criminal sanction record.

Even if Petitioner's conduct could be considered a prior
criminal sanction record, the I.G.'s brief is factually

0 The I.G. submitted the following argument
also, which is consistent with her hypothetical use of a
prior criminal sanction record in this case:

- + « a conviction for the crimes cited

above, which could be considered as an

aggravating factor if it were to occur

before the conviction for the two

misdemeanor program-related offenses .
I.G. Supp. Br. at 5.
18

incorrect in asserting that Petitioner committed some of
his drug offenses before he committed his Medicaid-
related offenses. Petitioner's two schemes to defraud
Medicaid patients took place continuously from September
11, 1988 to January 6, 1992. I.G. Ex. 1 at 3, 4; I.G.
Exs. 7 - 9. As noted in the I.G.'s brief, Petitioner's
drug-related offenses began on June 4, 1991. I1.G. Br. at
9. None of the drug-related offenses of record had taken
place before September 11, 1988. I.G. Exs. 2 - 8. The
fact that four of Petitioner's drug-related offenses took
place during February 1992, one month after his program-
related offenses (1.G. Exs. 3 - 6), fails also to support
the I.G.'s theory that a prior criminal record exists.

There is no basis for concluding that Petitioner was
convicted of drug-related offenses before he was
convicted of program-related offenses. Petitioner was
convicted of drug offenses at the same time he was
convicted of the program-related offenses: on May 6,
1994. I.G. Exs. 7, 8. The court imposed sanctions on
July 5, 1994 for all of Petitioner's convictions. I.G.
Ex. 8. There is no evidence that Petitioner had any
criminal, civil, or administrative sanction record that
predated those events. P. Ex. 2.

The regulation sets forth a prior sanction record as an
aggravating factor because a prior sanction record shows
an unwillingness to comply with the law. 57 Fed. Reg.
3316 (1992). The words "prior sanction," together with
the administratively noticed fact of an unwillingness to
comply with the law, mean that the sanctions should have
been imposed at different times, which would have
afforded the individual an opportunity to comply with the
law. Thus, "prior sanction" does not apply to the
situation before me, where Petitioner was convicted of
all of his offenses on the same day and sentenced on all
of his convictions on the same day.

In previous cases where the I.G. persuaded me to uphold
an increased period of exclusion based on a "prior
sanction record," the I.G. had proven the existence of a
prior sanction record meeting the above definition. In
addition, there was relevant evidence establishing the
extent of the excluded individual's unwillingness or
inability to act in accordance with his legal
obligations, which continued to pose threats to the
programs and which could be remedied only by a lengthened
exclusion. See, e.g., Paul O. Ellis, R.Ph., DAB CR283
(1993). By contrast, the I.G. has not proven the
existence of a prior sanction record in this case. Nor
does the evidence in this case suggest that, after
Petitioner had committed various offenses and was

19

sentenced on July 5, 1994, he failed to learn from his
mistakes or failed to become a law-abiding citizen. See
P. Ex. 2.

Therefore, I find the use of an alleged "prior sanction
record" for lengthening Petitioner's exclusion to be
inappropriate and inconsistent with the regulation's
remedial purpose for providing adequate, but not
excessive, protection for the Medicare and Medicaid
programs and their beneficiaries and recipients. See 57
Fed. Reg. 3316 (1992).

D. Based on the facts of this case, the
mitigating factor at 42 C.F.R. § 1001.102(c) (1)
exists.

Where the excluded individual or entity is convicted of
three or fewer misdemeanor offenses, and the entire
amount of financial loss to the Medicare or Medicaid
programs due to the acts that resulted in the conviction
and similar acts is less than $1500, a mitigating factor
exists and may be used to reduce or offset the
lengthening of an exclusion based on aggravating factors.
42 C.F.R. § 1001.102(c) (1).

Initially, Petitioner did not assert any mitigating
factor because, as I discussed above, he contended that
the regulations containing the aggravating and mitigating
factors were not applicable at the hearing level. By
order dated August 9, 1995, I ruled that the criteria
contained in 42 C.F.R. § 1001.102 were applicable and
afforded the parties an opportunity to file additional
submissions on the issue of whether the mitigating factor
set forth at 42 C.F.R. § 1001.102(c¢)(1) is applicable.
Both parties have now addressed the issue.

Having received the parties' arguments and evidence on
this issue, I will determine whether or not a mitigating
factor exists, in order to resolve the pending dispute
concerning the applicability of 42 C.F.R. §
1001.102(c)(1). However, as discussed below, the I.G.
has not shown by the preponderance of the evidence that
the minimum mandatory period of exclusion should be
increased based on the aggravating factor she has proven.
Therefore, whether or not the mitigating factor at 42
20

C.F.R. § 1001.102(c)(1) exists in this case does not
materially affect the outcome of the case.

1. Analysis of whether the amount
of financial loss to the programs
due to Petitioner's program-
related offenses, and similar
acts, is less than $1500

In opposing the use of the mitigating factor at 42 C.F.R.
§ 1001.102(c)(1), the I.G. has not alleged that the
programs have incurred a loss of $1500 or more due to the
acts that resulted in Petitioner's program-related
convictions or similar acts. Whether or not Petitioner's
drug-related offenses constitute "similar acts," there is
no evidence that Petitioner's drug-related offenses have
had any financial impact on the programs. The excess
copayments Petitioner collected in the perpetration of
his program-related crimes were from his Medicaid
patients, not from the Medicaid program itself. I.G. Ex.
1 at 3, 4. Even if one could construe Petitioner's
collection of excess copayment amounts from his patients
as having a financial impact on the Medicaid program
itself, the maximum amount Petitioner might have
collected from all individuals listed in counts 4 and 5
of the relevant Information totals less than $1500. Id..

For these reasons, use of the mitigating factor listed at
42 C.F.R. § 1001.102(c)(1) is not precluded by the amount
of financial damage to the Medicare or Medicaid programs.

2. Analysis of whether Petitioner
was "convicted of 3 or fewer
misdemeanor offenses"

The record is clear that Petitioner has a total of seven
misdemeanor convictions, two of which are program-
related. I.G. Exs. 7, 8. The I.G. acknowledges that
there are not any Departmental Appeals Board decisions
interpreting the phrase, "convicted of 3 or fewer
misdemeanor offenses." I.G. Supp. Br. at 2. Also,
Petitioner notes that the Secretary of DHHS has never
issued any official interpretation of the phrase. P.
Supp. Br. at 2. However, both parties have cited case
authorities and established regulatory construction
principles in urging opposite interpretations of the
phrase "convicted of 3 or fewer misdemeanor offenses."
42 C.F.R. § 1001.102(c).

The I.G. argues that I should give effect to the plain
and natural meaning of the words in issue and apply all
seven of Petitioner's misdemeanor convictions to preclude
21

the use of the mitigating factor. I.G. Supp. Br. at 2,
3. The I.G. argues also that the mitigating factor at
issue should not be limited to program-related
misdemeanor convictions because other parts of the
regulation are not so limited -- for example, 42 C.F.R. §
1001.102(b) (5) permits the I.G. to increase an exclusion
based on prior convictions for any type of offense. I.G.
Supp. Br. at 4. Petitioner argues that I should not give
force to one phrase in isolation, but should, instead,
give effect to all provisions possible in order to derive
a harmonious and comprehensive meaning from the
regulation. P. Supp. Br. at 2, 3.

I conclude that it is not appropriate to assign a broad
reading to the phrase "convicted of 3 or fewer
misdemeanor offenses" given the limitation stated by the
regulation itself. As explained at 42 C.F.R. §
1001.102(c), "{ojJnly if any of the aggravating factors
set forth in paragraph (b) of this section justifies an
exclusion longer than 5 years, may mitigating factors be
considered as a basis for reducing the period of
exclusion to no less than 5 years." Thus, the mitigating
factor at issue should be interpreted in the context of
what aggravating factors have been proven by the I.G. for
the purpose of lengthening the exclusion in the first
instance.

If "similar acts" or a prior sanction record existed and
established the aggravating factors at 42 C.F.R. §§
1001.102(b)(2),(3), then "convicted of 3 or fewer
misdemeanor offenses" should mean the misdemeanor
convictions that form the basis of the exclusion, as well
as any misdemeanor convictions that constituted the
individual's "similar acts" or prior sanction record.
However, under the particular facts of this case, the
I.G. did not prove the existence of a prior sanction
record or any "similar acts" that may justify lengthening
the period of Petitioner's exclusion. The only
aggravating factor proven by the I.G. is the length of
time over which Petitioner committed his two Medicaid-
related offenses. Therefore, under the facts of this
case, "convicted of 3 or fewer misdemeanor offenses"
means only Petitioner's two program-related misdemeanor
convictions.

E. The I.G. has failed to prove that an
exclusion of more than five years is reasonable
under the facts of this case.

Even though 42 C.F.R. § 1001.102 specifies the evaluation
criteria for lengthening or decreasing an exclusion
beyond the minimum mandatory period, there exists no
be

22

formula for determining what period of time should
correspond with each aggravating or mitigating factor.
Prior to the implementation of regulations containing
aggravating and mitigating factors, administrative law
judges relied on the concept of "trustworthiness" to
determine the amount of risk that a party might pose in
relationship to the harm Congress has sought to prevent.
Thus, the term "trustworthiness" reflects the extent of
the needed remedial action. Behrooz Bassim, M.D., DAB
1333, at 13 (1992). The fundamental concept of
"trustworthiness" continues to apply since the
implementation of regulations such as 42 C.F.R. §
1001.102, although it is now applied to the inferences
that may be drawn from evidence relevant to the
aggravating and mitigating factors specified by
regulations.

As noted by Administrative Law Judge Steven Kessel, the
presence of an aggravating or mitigating factor in a case
may permit an inference about a party's trustworthiness;
however, more about the party's trustworthiness may
explained and developed by the evidence concerning the
mitigating or aggravating factors. John M. Thomas, DAB
CR281, at 15 ~- 16 (1993). This approach is consistent
with DHHS's acknowledgement that it intentionally did not
assign specific values to aggravating and mitigating
factors in the regulations, choosing instead for the
factors to be "evaluated based on the circumstances of
the case." 57 Fed. Reg. 3314 (1992). Exclusions of more
than five years imposed under section 1128(a)(1) of the
Act have been found reasonable only to the extent that
the evidence shows that they comport with the Act's
remedial purpose of protecting the integrity of federally
funded health care programs and the health of the
programs' beneficiaries and recipients. See Robert M.

Matesic, R.Ph., DAB 1327 (1992).

In my prehearing order, I informed the I.G. of her burden
to show the reasonableness of the 10-year exclusion she
directed and imposed. Amended Order. This allocation is
consistent with my authority and was not objected to by
the I.G.. See 42 C.F.R. § 1005.15(c). The regulation
specifies that the standard of proof is the preponderance
of the evidence. 42 C.F.R. § 1001.2007(c). There is
adequate evidence establishing the existence of one
aggravating factor. However, very little else is proved
beyond its existence. The evidence does not adequately
explain or develop the issue of trustworthiness (i.e.,
the extent to which remedial action is needed). The
totality of the I.G.'s evidence consists of the charges
against Petitioner, Petitioner's pleas, and the
sentencing order. 1.G. Exs. 1-9. These documents do
23

not disclose adequate information concerning what extent,
if any, beyond the statutorily mandated five years,
remedial action is needed for the protection of the
programs or its beneficiaries and recipients.

For example, as discussed above, the wording of the
criminal charges to which Petitioner pled nolo contendere
constitutes the only proof that the Petitioner had
committed his two program-related offenses over a
combined period of nearly three and one-half years. I.G.
Ex. 1. However, even though Petitioner was convicted of
having schemed to defraud Medicaid patients for nearly
three and one half years, there is no proof that
Petitioner has defrauded more than one Medicaid recipient
on a single occasion for one or two dollars under each of
his two schemes. I.G. Exs. 1, 7, 8. Nor is there
evidence proving that Petitioner had attempted to obtain
money on more than "at least one" instance specified in
each count. The fact that the State of Pennsylvania has
classified Petitioner's "Theft by Deception" offenses as
misdemeanors also militates against according great
weight to the length of time during which he schemed to
defraud Medicaid patients. Id.. Even though the I.G.
has submitted the sentencing order as evidence relevant
to the reasonableness of the 10-year exclusion (I.G. Ex.
8), I am unable to draw conclusions concerning how
heavily Petitioner was sanctioned, or how serious the
sentencing court considered Petitioner's program-related
misdemeanor offenses, without information concerning the
potential ranges and nature of penalties that the court
might have imposed.

The mere presence of an aggravating factor does not mean
that an exclusion of any particular length beyond the
five years is reasonable. Dr. Abdul Abassi, DAB CR390,
at 8 (1995). Even though the evidence relevant to
Petitioner's mitigating factor is also not illuminating,
the burden was on the I.G. to prove the reasonableness of
the exclusion period she imposed and directed. The
evidence does not adequately show that the aggravating
factor in this case carries a great deal of weight, or
even what amount of weight it carries. The evidence does
not preponderate in favor of an exclusion in excess of
five years.

If I were to take into consideration Petitioner's
mitigating factor, the most that can be concluded from
the evidence on the reasonableness issue is that,
whatever amount of untrustworthiness might be implied by
the mere existence of a single aggravating factor proven
by the I.G., that amount has been negated by the equally
ambiguous amount of trustworthiness implied by the
24

existence of a single mitigating factor proven by
Petitioner.

Accordingly, I find that the I.G. has failed to prove the
reasonableness of the 10-year exclusion period she
imposed and directed. Nor has she proven the
reasonableness of any exclusion period in excess of five
years.

VI. CONCLUSION

I reduce Petitioner's period of exclusion to the minimun
five years mandated by law.

/s/

Mimi Hwang Leahy

Administrative Law Judge
